PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,145,327
Issue Date: March 27, 2012
Application No. 12/403,946
Filing or 371(c) Date: March 13, 2009
Attorney Docket No. 1025-0001
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.378(b), filed March 12, 2021, to accept 
the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.

Any request for reconsideration under 37 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action with the meaning of 5 USC 704.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee set forth in 37 CFR 1.17(m).  Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information.   This petition lacks item (1) above.

As to items (1), the statement of delay is not acceptable.  The statement of unintentional delay is not considered at this time to be a properly submitted statement.  In this regard, the petitioner’s attention is directed to 37 CFR 1.33(b), which states.

Amendments and other papers.  Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:
(1)    A patent practitioner of record;
(2)    A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or
(3)    An assignee as provided for under §3.71(b) of this chapter; or
(4)    All of the applicants (§ 1.41(b)) for patent, unless there is an assignee of the entire interest and such assignee has taken action in the application in accordance with § 3.71 of this chapter.

Pursuant to 37 CFR 1.42, the word “applicant” when used in this title refers to the inventor or all of the joint inventors, or to the person apply for a patent as provided in §§ 1.43, 1.45, or 1.46.

An unsigned amendment (or other paper) or one not properly signed by a person having authority to prosecute the application is not entered.  This applies, for instance, where the amendment (or other paper) is signed by only one of three applicants and the one signing has not been given a power of attorney by the other applicants.

Therefore, as the petition is not signed by all the inventors and the record herein fails to disclose that petitioner herein Susan Banks was ever given a power of attorney to act on behalf of inventors Scott D. Elliott and Brad Forrest, the petition is considered to not contain a proper statement of unintentional delay.

In sum, petitioner must submit a petition signed by all the inventors, a patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34, or a patent practitioner of record.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 




Any questions concerning this matter may be directed to Angela Walker at (571) 272-1058.  


/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist
Office of Petitions






    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)